internal_revenue_service number date index number ----------------------------------- ----------------------------------- ------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------- id no ---------------- telephone number -------------------- refer reply to cc ita genin-111400-15 date date dear ------------------- this letter is in response to your correspondence dated date you requested general information regarding your ---------------------------------claiming you as a dependent on their federal tax_return we hope that the following general information is helpful to you a taxpayer may claim a deduction for a dependent on their tax_return in general a dependent is either a qualifying_child or a qualifying_relative under sec_152 four tests must be met for a person to be a qualifying_relative of a taxpayer the four tests are not a qualifying_child test a child is not a qualifying_relative of a taxpayer if the child is the taxpayer’s qualifying_child or the qualifying_child of any other taxpayer member household or relationship_test to meet this test a person must either live with the person claiming them as a dependent all year as a member of their household or be related to the person claiming them as a dependent a ----------- --------------------- would qualify as a relative that does not have to live with the taxpayer claiming them as a dependent gross_income_test to meet this test a person’s gross_income for the year must be less than the exemption_amount under sec_151 which is dollar_figure for gross_income is all income in the form of money property and services that is not exempt from tax support_test to be a qualifying_relative to meet this test a person generally must provide more than half of a person’s total support during the calendar_year genin-111400-15 to determine if support_test is met the taxpayer’s figures whether they have provided more than half of a person’s total support by comparing the amount the taxpayer contributed to the person’s support with the entire amount of support that person received from all sources this includes support the person provided from his or her own funds a person’s own funds are not support unless they are actually spent for support therefore in order for your son and daughter-in-law to properly claim a dependency_deduction for you as a qualifying_relative all of the above tests must be satisfied you may obtain more information from publication your federal_income_tax or publication exemptions standard_deduction and filing information these publications may be obtained from the internal revenue service’s web site at www irs gov if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely donna welsh senior technician reviewer income_tax accounting office_of_chief_counsel
